Citation Nr: 1036366	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-23 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for asthma.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for left knee pre-patella bursitis and chondromalacia.

3.  Entitlement to service connection for chloracne.

4.  Entitlement to service connection for left knee arthritis.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1983.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied 
the Veteran's above claims.  A videoconference hearing was held 
at the Cleveland Ohio office in June 2010.

The issues of service connection for left knee disabilities, 
hearing loss, tinnitus, PTSD, and hypertension are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

During the Veteran's hearing on June 22, 2010, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of the appeal of 
the Veteran's denial of service connection for asthma and 
chloracne was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the 
issues of asthma and chloracne have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant indicated during his June 2010 hearing that 
he wished to withdraw his appeal as to the issues of service 
connection for asthma and chloracne, and that request is now 
clearly reflected in his hearing transcript.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration as to these issues.  Accordingly, the Board does 
not have jurisdiction to review the appeal of the Veteran's 
claims of entitlement to asthma and chloracne and they are 
dismissed.






ORDER

The Veteran's claim of entitlement to service connection for 
asthma is dismissed.

The Veteran's claim of entitlement to service connection for 
chloracne is dismissed.


REMAND

As to the Veteran's claim of entitlement to service connection 
for PTSD, the Board notes that this claim was denied because the 
evidence of record did not show a current diagnosis of PTSD.  
However, in conjunction with the Veteran's hearing in June 2010, 
the Veteran submitted a letter from a VA physician, dated June 
2010.  That physician indicated that he had treated the Veteran 
recently at the VA, several times in 2010 specifically, and that 
the Veteran's treatment had recently shifted, from treatment for 
a mood disorder, to treatment for PTSD.  That examiner also 
indicated that he felt the Veteran's current PTSD diagnosis was 
related to service.

The Board points out that the most recently medical evidence of 
record concerning psychiatric treatment for the Veteran is dated 
April 2009, however, this physician has indicated recent 
treatment by him.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  As such, the Board finds this claim must 
be remanded in order that all relevant records may be associated 
with the Veteran's claims file.

Meanwhile, during the course of this appeal, the regulations 
regarding PTSD were revised.  Specifically, 38 C.F.R. 
§3.304(f)(3) no longer requires the verification of an in-service 
stressor if the Veteran was in a location involving "fear of 
hostile military or terrorist activity."  Such a location can be 
evidenced by awards such as the Iraq Campaign Medal or the 
Vietnam Service Medal.  Lay testimony alone can be used to 
establish the occurrence of an in-service stressor in these 
situations.  The new regulatory provision requires that:  (1) A 
VA psychiatrist or psychologist, or contract equivalent, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

In light of this new law, and the recent opinion submitted by a 
VA psychologist, the Board is of the opinion that the Veteran 
should be provided with a further VA examination to determine the 
etiology and severity of any psychiatric disability diagnosed.

As to the Veteran's claims of entitlement to service connection 
for hearing loss and tinnitus, the Board notes that these claims 
were denied, in part, based on the results of a March 2007 VA 
examination.  At that time, the examiner opined that the 
Veteran's hearing loss and tinnitus were not related to service.  
In support of his opinion, the examiner noted that he felt some 
of the hearing test readings from the Veteran's service were 
inadequate and unreliable, and he particularly noted that there 
was no separation examination available for review.  However, the 
Board notes that the examiner failed to mention the results of a 
July 1983 VA examination, conducted just a few months after the 
Veteran's separation from service.  During this examination, the 
Veteran was noted to have hearing loss, although it is unclear as 
to whether a full audiogram was conducted.  In light of this 
relevant evidence that does not appear to have been considered 
previously, the Board finds that the Veteran should be provided 
with an additional VA examination to determine what impact this 
evidence has on the relationship of the Veteran's current hearing 
loss and tinnitus to service, and, as well, an attempt should be 
made to associate any other relevant records, such as the report 
of an audiogram from the Veteran's 1983 VA examination, if 
available, with the Veteran's claims file.

As to the Veteran's claim of entitlement to service connection 
for hypertension, the evidence does not show that the Veteran has 
ever received a VA examination for this claimed disability.  
However, the evidence of record clearly shows that the Veteran 
has a current diagnosis of hypertension, and the Veteran's July 
1983 report of VA examination, conducted a few months after his 
separation, notes a diagnosis of slight labile blood pressure 
elevation.  A medical examination or opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide a claim, but (a) contains 
competent lay or medical evidence of a current disability; (b) 
establishes that the Veteran suffered an event, injury, or 
disease during service; and (c) indicates that the claimed 
disability may be associated with the established event, injury, 
or disease in service.  See 38 C.F.R. § 3.159(c)(4) (2009); see 
Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board 
finds that the Veteran should be provided with a VA examination 
to determine the etiology of the Veteran's hypertension.

As to the Veteran's claim of entitlement to service connection 
for left knee arthritis, bursitis, and chondromalacia, the Board 
notes that service connection for bursitis and chondromalacia was 
previously denied because, while the evidence clearly showed that 
the Veteran sustained a fractured left distal fibula in service, 
there was no evidence of record showing that injury involved his 
left knee.  However, the Veteran, in his hearing testimony before 
the Board in June 2010, indicated his belief that this disability 
may be secondary to his right knee disability, which was service 
connected during the course of this appeal, by a June 2007 rating 
decision.  As such, and as the Veteran has not been examined for 
this disability during this appeal, the Board finds that these 
issues should also be remanded in order that an examination may 
be conducted to determine whether the Veteran has a left knee 
disability secondary to his service connected right knee 
disability.

Accordingly, this case is REMANDED to the AMC for the following 
action:

1.  The AMC should contact the Veteran and 
have him provide the names and addresses of 
all health care providers who have treated 
him for since service for his left knee, 
hearing loss, tinnitus, hypertension, or any 
psychiatric disability.  After any required 
releases have been obtained, please associate 
all identified relevant records with the 
Veteran's claims file, to specifically 
include any reports of VA audiometry testing 
conducted in approximately July 1983.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, the 
Veteran should be provided with a VA 
psychiatric examination to determine the 
etiology of any currently diagnosed 
psychiatric disorder, including PTSD.  All 
necessary testing should be undertaken.  The 
examiner should review the Veteran's claims 
file, and indicate such review in his 
examination report.  After a thorough review 
of the Veteran's claims file and a thorough 
examination of the Veteran, the examiner 
should offer an opinion as to whether it is 
at least as likely as not that the Veteran 
has any psychiatric disability, including 
PTSD, related to service.  All findings, and 
the reasons and bases therefore, should be 
set forth in detail.  

The Veteran should be provided with a VA 
audiometric examination to determine the 
etiology of any currently diagnosed hearing 
loss or tinnitus.  All necessary testing 
should be undertaken.  The examiner should 
review the Veteran's claims file, and 
indicate such review in his examination 
report.  After a thorough review of the 
Veteran's claims file and a thorough 
examination of the Veteran, the examiner 
should offer an opinion as to whether it is 
at least as likely as not that the Veteran 
has any hearing loss or tinnitus related to 
service.  The examiner should comment on the 
Veteran's history of exposure to noise during 
and after service, and as well on the 
findings contained in a July 1983 report of 
VA medical examination, in forming his 
opinion.  All findings, and the reasons and 
bases therefore, should be set forth in 
detail.  

The Veteran should also be scheduled for a VA 
examination for his hypertension.  The 
examiner should review the Veteran's claims 
file, and indicate such review in his 
examination report.  After a thorough review 
of the Veteran's claims file and a thorough 
examination of the Veteran, the examiner 
should offer an opinion as to whether it is 
at least as likely as not that the Veteran 
has hypertension related to service.  The 
examiner should comment on the findings 
contained in a July 1983 report of VA medical 
examination, in forming his opinion.  All 
findings, and the reasons and bases 
therefore, should be set forth in detail.  

Finally, the Veteran should be scheduled for 
a VA orthopedic examination for his claimed 
left knee disability.  The examiner should 
review the Veteran's claims file, and 
indicate such review in his examination 
report.  After a thorough review of the 
Veteran's claims file and a thorough 
examination of the Veteran, the examiner 
should offer an opinion as to whether it is 
at least as likely as not that the Veteran 
has a left knee disability related to 
service, to specifically include an opinion 
as to whether the Veteran has any left knee 
disability secondary to his service connected 
right knee disability.  All findings, and the 
reasons and bases therefore, should be set 
forth in detail.  

3.  Following the above, the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for PTSD, 
hearing loss, tinnitus, hypertension, and a 
left knee disability.  In the event that any 
benefit sought is not granted, the appellant 
and his representative should be provided 
with a supplemental statement of the case and 
afforded a reasonable opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to cooperate by 
reporting for an examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


